Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.
Applicant’s election without traverse of Claims 1-15 in the reply filed on 6/29/2022 is acknowledged.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1, line 19 recites “a locked position and an unlocked position”.  The first instance of “locked position” and “unlocked position” occur at lines 14 and 15. As such, the Examiner believes that line 19 contains a typographical mistake, and that the Applicant meant to recite “[[a]] the locked position and [[an]] the unlocked position”.  
Claim 14, line 2 recites “within the one or both of the guide catheter or dilation catheter.” The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “within the one or both of the guide catheter and/or dilation catheter.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the unlocked position" and “the locked position” in lines 14-15.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-15 are similarly rejected by virtue of their dependency upon claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,243,034 to Brandt.
Regarding claim 1, Brandt discloses an apparatus (Figs. 1-2) for use with an elongate member (puncture cannula 16), the apparatus comprising:
(a) an engagement member (wings 17); 
(b) a hollow shaft (housing 4) extending from the engagement member (wings 17) along a longitudinal axis (see Figs. 1-2); 
(c) a compression element (pressure elements 9) supported by the hollow shaft (housing 4) (see Figs. 1-2), wherein the compression element (pressure elements 9) is radially movable relative to the hollow shaft (housing 4) (see Figs. 1-2); 
(d) a resilient gripping member (hose section 7) disposed within the hollow shaft (housing 4), wherein the resilient gripping member (hose section 7) is configured to slidably receive the elongate member therethrough (puncture cannula 16) along the longitudinal axis, wherein the compression element (pressure elements 9) is positioned to confront a radially outer surface of the resilient gripping member (hose section 7) (see Figs. 1-2); and 
(e) a compression member (slide member 11) slidably disposed over the hollow shaft (housing 4), includes an inner surface configured to engage the compression element (pressure elements 9) as the compression member (slide member 11) advances from [[the]] an unlocked position (Fig. 1) toward [[the]] a locked position (Fig. 2), wherein the inner surface has a plurality of detent features (ribs and U-shape (see Fig. 4); see col.2, lines 39-42) configured to engage the compression element (pressure elements 9) in the locked position (Fig. 2) with different sized elongate members (ribs are of a size, as are the sides of the u-shaped trough of flanges 13 that engage with pressure elements 9), wherein the compression member (slide member 11) is operable to selectively translate longitudinally along the hollow shaft (housing 4) between [[a]] the locked position (Fig. 2) and [[an]] the unlocked position (Fig. 1), 
wherein in the locked position (Fig. 2) the compression member (slide member 11) is configured to urge the compression element (pressure elements 9) radially against the resilient gripping member (hose section 7) such that the resilient gripping member (hose section 7) deforms radially inwardly to grip the elongate member (puncture cannula 16) and thereby prohibit translation of the elongate member (puncture cannula 16) through the apparatus (col. 3, lines 25-31), 
wherein in the unlocked position (Fig. 1) the compression member (slide member 11) is configured to permit the compression element (pressure elements 9) and the resilient gripping member (hose section 7) to move radially away from the elongate member (puncture cannula 16) and thereby permit translation of the elongate member (puncture cannula 16) through the apparatus (col. 3, lines 1-25).
Regarding claim 2, Brandt discloses the claimed invention as discussed above concerning claim 1, and Brandt further discloses that the resilient gripping member (hose section 7) is configured to secure the elongate member (puncture cannula 16) axially and rotationally relative to the apparatus when the compression member (slide member 11) is in the locked position (Fig. 2) (col. 3, lines 25-31), wherein the resilient gripping member (hose section 7) is configured to permit the elongate member (puncture cannula 16) to freely translate and rotate therethrough when the compression member (slide member 11) is in the unlocked position (Fig. 1) (col. 3, lines 1-25). 
Regarding claim 3, Brandt discloses the claimed invention as discussed above concerning claim 2, and Brandt further discloses that the engagement member (wings 17), the hollow shaft (housing 4), the compression element (pressure elements 9), the resilient gripping member (hose section 7), and the compression member (slide member 11) are configured to rotate together about the longitudinal axis (rotating the entire device about the longitudinal axis would achieve this limitation).
Regarding claim 4, Brandt discloses the claimed invention as discussed above concerning claim 3, and Brandt further discloses that the compression element (pressure elements 9) is configured to overlie the resilient gripping member (hose section 7) in the locked position (Fig. 2).
Regarding claim 5, Brandt discloses the claimed invention as discussed above concerning claim 4, and Brandt further discloses that the compression element (pressure elements 9) comprises a ball (see Figs. 1-2), wherein a sidewall of the hollow shaft (housing 4) includes an aperture (channel 5) that movably receives the ball therein (compare Figs. 1-2).

Allowable Subject Matter
Claims 6-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783